Citation Nr: 1203985	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-32 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hernias, to include both a recurrent ventral hernia and a hiatal hernia.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1968 to November 1972, from May 2005 to November 2005 and from June 2007 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee that, in pertinent part, denied entitlement to service connection for a hiatal hernia.  

As an introductory matter, the Board has taken into consideration the United States Court of Appeals for Veterans Claims (Court) holding in Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (instructing that when a Veteran files a claim for entitlement to a disability, the Board must consider the Veteran's description of the claim and his referenced symptomatology in determining the proper claim currently before the Board).  In the present case, the record reflects that when the Veteran described his hernia, he used the words "ventral" and "hiatal" interchangeably.  This would suggest that the Veteran is not seeking service connection for one specific type of hernia, but rather, his hernia condition in general.  As such, the issue has been restated on the title page.


FINDINGS OF FACT

1.  The Veteran's recurrent ventral hernia arose as a result of technically deficient surgical procedures performed by VA in 2004 and 2006.  

2.  There is clear and unmistakable evidence demonstrating that the Veteran's hiatal hernia preexisted to his period of active duty from May 2005 to November 2005.  

3.  There is clear and unmistakable evidence demonstrating that the Veteran's hiatal hernia was not aggravated during his period of active duty from May 2005 to November 2005 or from June 2007 to May 2008.  


4.  The Veteran's hiatal hernia did not increase in severity during active military service in May to November 2005 or from June 2007 to May 2008.  

5.  The Veteran's hiatal hernia was not due to his service from November 1968 to November 1972.


CONCLUSIONS OF LAW

1.  The requirements for establishing entitlement to compensation for ventral hernias under 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).  

2.  The criteria for establishing entitlement to service connection for a hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the claim of entitlement to service connection for a recurrent ventral hernia, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Regarding the claim of service connection for a hiatal hernia, letters sent to the Veteran in March 2006 and November 2008 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claim in the November 2008 letter, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received VA medical examinations in May 2006 and January 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private medical records have also been incorporated into the claims file.  A medical opinion from a VA staff surgeon was also obtained in October 2011.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



	(CONTINUED ON NEXT PAGE)
Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disability, but the Veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22.  

When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received well after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Where it is determined that there is a disability resulting from VA treatment, compensation will be payable in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800.  

Ventral Hernias

The Veteran contends that he is entitled to service connection for ventral hernias.  As will be discussed below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service, nor was it permanently aggravated by a period of active service.  However, the evidence does suggest that this condition arose as a result of fault on VA's part when providing surgical treatment, and as such, compensation is warranted.  See 38 U.S.C.A. § 1151.  The Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

The Veteran's service treatment records from his period of active military service from November 1968 to November 1972 fail to reveal any treatment or symptomatology for a ventral hernia.  An evaluation performed during the Veteran's October 1972 separation examination revealed the Veteran's abdomen and viscera to be normal.  There was no diagnosis of a ventral hernia at this time.  

According to a March 2003 VA outpatient treatment record, the Veteran had a newly diagnosed large hiatal hernia.  There was no mention of a ventral hernia at this time.  The Veteran underwent a Nissin fundoplication for severe gastroesophageal reflux disease (GERD) in September 2004.  A November 2004 follow-up treatment note indicates that the Veteran was doing well with minimal incisional pain following this surgery.  There was no ventral hernia or mass detected at this time.  The Veteran again served on active duty from May 2005 to November 2005.  A review of service treatment records for this period of service reveals no evidence of treatment for a ventral hernia or any associated symptomatology.  

Following his separation from active duty, the Veteran was afforded a VA examination in May 2006.  There was no evidence of a ventral hernia at this time.  A computed tomography (CT) scan was performed in September 2006, revealing findings that were suspicious for esophageal leak, most likely at the site of the previous surgery.  A Nissan fundoplication was redone following this CT scan and the Veteran was noted to be in good condition upon discharge.  

The Veteran reenlisted into active duty from June 2007 to May 2008.  According to a January 2008 military record, the Veteran suffered from a very large ventral incisional hernia that disqualified him from active duty.  Numerous surgeries were performed in 2008 in an attempt to remedy this condition, including a January 2008 operation at the VA Medical Center.  The record also contains a medical opinion dated October 2008 from a VA staff surgeon.  According to this surgeon, the Veteran underwent surgery in September 2004 and September 2006 to repair severe reflux esophagitis.  As a result of this surgery, the Veteran developed wound complications resulting in recurrent ventral incisional hernias.  As a result of this condition, the Veteran suffered from permanent abdominal wall weakness leaving him unable to lift more than twenty pound or perform heavy labor of any kind (on a permanent basis).  

The Veteran was afforded a VA examination of the abdomen in January 2009.  The examiner noted that the Veteran underwent a number of surgical procedures to treat his GERD.  As a result, he later developed a symptomatic ventral hernia.  Attempts were made to treat this condition in January 2008 and October 2008.  Mesh was applied in October 2008 with some success.  The Veteran was diagnosed with a recurrent ventral hernia.  

The Veteran was again evaluated for surgery in May 2009.  It was noted that the Veteran had already had five repairs for his hernia and that all of these attempts had failed.  The surgeon concluded that the Veteran's ventral hernia was nearly impossible to repair with the chance of recurrence close to 100 percent.  It was determined that the risks of operating again did not outweigh the risk of serious injury, as there was no longer tissue to sew the mesh in place.  Nonetheless, the record reflects that a ventral hernia repair was again attempted by VA in August 2009.  

VA obtained a medical opinion from a staff surgeon with the VA Medical Center in Boise, Idaho in October 2011.  The surgeon noted reviewing the Veteran's claims file, including the surgical procedures that were performed to treat the Veteran's hiatal hernia.  According to the surgeon, the surgical repair performed in 2004 by a VA surgeon was technically insufficient as evidenced by the suture type and repair description.  Likewise, the surgeon noted that it was unclear why a laparoscopic repair was not offered during the surgical treatment of 2006.  These surgeries resulted in the Veteran's ventral hernia.  The Veteran had serous drainage from his wound relatively early in his post-operative course.  Such drainage, according to the surgeon, would indicate separation of the wound fascia.  Once this occurred, basic bodily functions, such as coughing or evacuating one's bowels, would enlarge this defect.  Therefore, this condition was not aggravated beyond its normal progression due to subsequent periods of active duty, since even sedentary work would have worsened the ventral hernia.  The examiner was of the opinion that this condition may be surgically correctable, but it was suggested that the Veteran utilize a different VA hospital, such as the one in New Orleans.  

The above evidence demonstrates that the Veteran is entitled to compensation for his ventral hernias as a direct result of surgery performed by VA in 2004.  Numerous VA physicians have directly linked the Veteran's ventral hernia to the surgeries performed by VA to repair a hiatal hernia.  Furthermore, the October 2011 VA surgeon opined that the original surgical procedure undertaken by VA was technically insufficient, resulting in the Veteran's now recurrent ventral hernia.  Therefore, since VA failed to exercise the degree of care that would be expected of a reasonable health care provider in this situation, the Veteran is entitled to compensation for his ventral hernia.  See 38 C.F.R. § 3.361(d)(1).  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that compensation for a ventral hernia arising as a result of VA surgery performed in 2004 and 2006 is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  

Hiatal Hernias

The Veteran contends that he is entitled to service connection for a hiatal hernia.  However, as outlined below, there is clear and unmistakable evidence of record that demonstrates that this disability manifested prior to the Veteran's active military service beginning in May 2005 and there is also clear and unmistakable evidence that a hiatal hernia was not permanently aggravated by a subsequent period of active military service.  Likewise, the preponderance of the evidence of record demonstrates that it did not manifest during, or as a result of, an earlier period of active duty.  As such, service connection for a hiatal hernia is not warranted.  

A review of the Veteran's service treatment records from his first period of active military service from November 1968 to November 1972 fail to reveal any treatment for a hiatal hernia or any associated symptomatology.  An evaluation performed during the Veteran's October 1972 separation examination revealed the Veteran's abdomen and viscera to be normal.  There was no diagnosis of a hernia at this time.  Therefore, there is no evidence of a hiatal hernia during this period of active duty.  

According to a March 2003 VA outpatient treatment record, the Veteran had a newly diagnosed large hiatal hernia.  The evidence does not suggest any possible relationship to the Veteran's previous active military service.  A CT scan of the chest revealed a pattern of a large hiatal hernia with a somewhat thickened left-anterior wall of the distal esophagus.  A May 2003 outpatient treatment record confirmed the presence of a large hiatal hernia.  

The Veteran underwent a Nissin fundoplication for severe GERD in September 2004.  A November 2004 follow-up treatment note indicates that the Veteran was doing well with minimal incisional pain following this surgery.  There were no symptoms of reflux, pain or dysphagia, and there was no hernia or mass detected at this time.  

The Veteran subsequently served on active duty from May 2005 to November 2005.  A hiatal hernia was not listed as a preexisting disability upon enlistment.  However, the Board finds that there is clear and unmistakable evidence to rebut the presumption of soundness in this case.  38 U.S.C.A. § 1111.  The record demonstrates that the Veteran was diagnosed with a hiatal hernia in 2003 and that this diagnosis was confirmed by radiographic imagery.  Furthermore, the Veteran underwent surgical procedures prior to active duty regarding this condition.  Therefore, there is clear and unmistakable evidence of a hiatal hernia prior to the Veteran's period of active military service from May 2005 to November 2005.  There is also clear and unmistakable evidence that the condition was not aggravated in service.  Additionally, there is evidence of record which states that there was no worsening of the hiatal hernia in service.  A review of service treatment records for this time period reveals no evidence of treatment for a hiatal hernia or any associated symptomatology.  

Following this period of active duty, the Veteran filed a claim for benefits, to include entitlement to service connection for a hiatal hernia, in November 2005.  He was subsequently afforded a general VA examination in May 2006.  It was noted that the Veteran had fundoplications in September 2004 before his deployment.  The examiner indicated that this condition had improved and that there was no worsening of the residuals of this condition due to being in military service.  Examination of the abdomen also revealed a well-healed fundoplication scar with no hernias.  

The Veteran underwent abdominal imaging in September 2006.  A CT scan found free air in the inferior mediastinum with multiple air fluid levels to the right side of the gastroesophageal junction.  This was noted to be suspicious for an esophageal leak, most likely at the site of his previous surgery.  An upper gastrointestinal series revealed a fold irregularity in what appeared to be a hiatal hernia.  However, an esophagogastroduodenoscopy from September 2006 revealed no hiatal hernia.  

The Veteran was subsequently ordered back to active duty, effective as of June 30, 2007.  A CT scan was then performed in July 2007 at the Wesley Medical Center, revealing evidence of a moderately prominent sized hiatal hernia.  A January 2008 VA treatment record notes that the Veteran was suffering from abdominal pain and swelling and that he had a moderate ventral hernia.  It was noted that he should be evaluated for surgery to repair his ventral hernia.  A subsequent January 2008 record notes that the Veteran had a very large ventral incisional hernia which disqualified him from active duty.  It was further noted that he was scheduled for major surgery on January 22, 2008.  The Veteran separated from active duty in May 2008.  There is no evidence of symptomatology related to a hiatal hernia during active military service.  

The Veteran underwent additional surgery in October 2008 for his recurrent ventral incisional hernia.  However, surgical records do not reflect any treatment or symptomatology related to a hiatal hernia.  The record also contains a subsequent letter from a VA physician dated October 2008.  According to this physician, the Veteran underwent surgical procedures in September 2004 and September 2006 to repair severe reflux esophagitis.  It was noted that these procedures were successful in treating this condition.  However, the physician opined that these surgeries resulted in recurrent ventral incisional hernias that have since required four operations.  There was no mention of a worsening of the Veteran's hiatal hernia during this time.   

The Board notes that a May 2008 separation examination suggests that the Veteran had hiatal hernia repair during his deployment and that he was doing well now.  However, this statement is clearly contradicted by the surgical notes of record.  These notes consistently indicate that the Veteran was receiving treatment for ventral incisional hernias.  None of these records suggest that any of the Veteran's in-service treatment was for his preexisting hiatal hernia.  

The Veteran was afforded an additional VA examination in January 2009.  It was noted that the Veteran had surgery in September 2004 to repair his GERD symptoms.  Additional surgery was required in September 2006 which later resulted in recurrent ventral hernias.  Upon examination, it was concluded that the Veteran suffered from a ventral hernia with repair procedures.  There was no diagnosis of a hiatal hernia at this time or any symptomatology associated with a hiatal hernia.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a hiatal hernia.  According to a March 2003 VA outpatient treatment record, the Veteran had a newly diagnosed hiatal hernia.  Therefore, the evidence demonstrates that the Veteran's hiatal hernia arose several decades after his first period of active duty ending in November 1972.  The record contains no evidence to suggest that the Veteran's hiatal hernia manifested during, or as a result of, this first period of active duty, nor has the Veteran alleged chronic symptomatology since this period of active duty.  

Furthermore, there is clear and unmistakable evidence demonstrating that the Veteran's hiatal hernia arose prior to his return to active military service in May 2005.  For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  In the present case, this condition was diagnosed in 2003 and confirmed by radiographic imagery.  There is also clear and unmistakable evidence demonstrating that the Veteran's hiatal hernia was not permanently aggravated by active military service.  There is no mention of treatment for this condition during his period of active duty from May 2005 to November 2005, and according to the May 2006 VA examiner, this condition had improved and there was no evidence of a worsening of the Veteran's symptomatology due to active military service.  Records from his period of active duty from June 2007 to May 2008 also only reflect treatment for symptomatology associated with ventral incisional hernias.  The January 2009 VA examiner did not suggest that the Veteran was currently suffering from any symptomatology that would suggest an overall worsening of his preexisting hiatal hernia.  

Given the above, the Board finds that the presumption of soundness is properly rebutted as it pertains to the hiatal hernia disability.  In this regard, the Board concludes that the claims file contains clear and unmistakable evidence that the Veteran's hiatal hernia existed prior to service and there is clear and unmistakable evidence that the hiatal hernia was not aggravated by service.  Given these conclusions, the question becomes whether the Veteran's pre-existing hiatal hernia was aggravated by service.  As discussed above, no such aggravation-increase in severity is demonstrated concerning the hiatal hernia during the Veteran's period of service in May to November 2005 and from June 2007 to May 2008.  As such, the evidence of record demonstrates that the Veteran is not entitled to service connection for a hiatal hernia.

The Board further notes that the Veteran has not provided any lay testimony to demonstrate entitlement to service connection for a hiatal hernia.  The Veteran's statements have focused on the symptomatology associated with his ventral incisional hernias.  As discussed in the previous section, the Board is granting service connection for this condition.  As such, the statements provided by the Veteran in support of his claim do not demonstrate that he is entitled to service connection for a hiatal hernia.  

Since the preponderance of the evidence is against the claim, the provisions of 

38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a hiatal hernia must be denied.


ORDER

Service connection for a recurrent ventral hernia is granted. 

Service connection for a hiatal hernia is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


